
	

113 HR 4332 IH: To direct the Secretary of the Treasury to increase the dollar limitation on the de minimis safe harbor from treatment as a capital expenditure for taxpayers without applicable financial statements.
U.S. House of Representatives
2014-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4332
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2014
			Mr. Gardner (for himself, Mr. Cramer, Mr. Tipton, Mr. Long, and Mr. Coffman) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To direct the Secretary of the Treasury to increase the dollar limitation on the de minimis safe
			 harbor from treatment as a capital expenditure for taxpayers without
			 applicable financial statements.
	
	
		1.Increase in dollar limitation on de minimis safe harbor from treatment as capital expenditures for
			 taxpayers without applicable financial statements
			(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of the Treasury
			 (or the Secretary’s designee) shall modify Treasury Regulation section
			 1.263(a)–1(f)(1)(ii)(D) to increase the $500 limitation contained therein
			 with respect to the de minimis safe harbor for taxpayers without
			 applicable financial statements to $1,000.
			(b)Effective dateThe revised regulations under this section shall apply to amounts paid or incurred in taxable years
			 beginning after December 31, 2013.
			
